IN THE SUPREME COURT OF THE STATE OF NEVADA


                MAUREEN BLACKWELL,                                     No. 66525
                                  Appellant,
                              vs.
                JEROMY BIRKET; JANIS BIRKET;                                    FILED
                DESA BALLARD; AND STEPHANIE
                WEISSENSTEIN,                                                   FEB 2 6 2016
                                  Respondents.                                TRACE K. LINDEMAN
                                                                           CLERK OF SUPREME COURT
                                                                          BY   ._LL.crusgAr..._
                                                                                 5
                                                                                  DEPUTY CLERK
                                      ORDER DISMISSING APPEAL
                             This is an appeal from an order denying a motion to stay
                execution of and dismiss application of a foreign judgment. Eighth
                Judicial District Court, Clark County; Ronald J. Israel, Judge.
                             On May 20, 2015, counsel for appellant filed a suggestion of
                death of appellant, Maureen Blackwell. On May 22, 2015, this court
                entered an order directing appellant's counsel to file a motion for
                substitution of a personal representative, or inform this court that
                additional time would be required, or inform this court that appellant has
                no personal representative. After several extensions of time, on August
                21, 2015, appellant's counsel, John Courtney of John Peter Lee, Ltd., filed
                a motion to withdraw as appellant's counsel of record on the ground that
                John Peter Lee, the sole owner of John Peter Lee, Ltd., had passed away
                unexpectedly and the law firm was closing. In that motion, Mr. Courtney
                indicated that Linda Wilde was the special administrator for the estate of
                appellant. Mr. Courtney indicated that he had contacted Ms. Wilde and
                advised her that he would be withdrawing as counsel of record for
                appellant. On January 19, 2016, we directed Ms. Wilde, within 11 days, to
                file a motion for substitution as a party in the place and stead of
                appellant.   See NRAP 43(a)(1). We cautioned Ms. Wilde that failure to
SUPREME COURT
      OF
    NEVADA

(0) 1947A   e                                                                          i(o_o&6I
                timely comply with this order would result in the dismissal of this appeal.
                Ms. Wilde has failed to respond; accordingly, we
                            ORDER this appeal DISMISSED.




                                                         je„,t
                                                         _The
                                                         (




                                                   Hardesty


                                                                                  J.




                cc:   Hon. Ronald J. Israel, District Judge
                      Janet Trost, Settlement Judge
                      Linda Wilde
                      Chris Phillips
                      Dias Law Group, Ltd.
                      Michael P. Rhodes
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I94Th
                                                     2